Name: 2001/181/EC: Commission Decision of 22 February 2001 amending Annex I to Council Decision 91/666/EEC establishing Community reserves of foot-and-mouth disease vaccines and updating Decision 2000/112/EC with regard to distribution between antigen banks of antigen reserves (Text with EEA relevance) (notified under document number C(2001) 425)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  research and intellectual property;  production;  agricultural policy;  agricultural activity;  economic geography
 Date Published: 2001-03-08

 Avis juridique important|32001D01812001/181/EC: Commission Decision of 22 February 2001 amending Annex I to Council Decision 91/666/EEC establishing Community reserves of foot-and-mouth disease vaccines and updating Decision 2000/112/EC with regard to distribution between antigen banks of antigen reserves (Text with EEA relevance) (notified under document number C(2001) 425) Official Journal L 066 , 08/03/2001 P. 0039 - 0041Commission Decisionof 22 February 2001amending Annex I to Council Decision 91/666/EEC establishing Community reserves of foot-and-mouth disease vaccines and updating Decision 2000/112/EC with regard to distribution between antigen banks of antigen reserves(notified under document number C(2001) 425)(Text with EEA relevance)(2001/181/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines(1), as last amended by Decision 1999/762/EC(2), and in particular Articles 7 and 9 thereof,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(3), as last amended by Regulation (EC) No 1258/1999(4), and in particular Article 14 thereof,Whereas:(1) In conformity with Decision 91/666/EEC, the purchase of antigens is a part of the Community action to establish Community reserves of foot-and-mouth disease vaccines.(2) Annex I to Decision 91/666/EEC details the quantities and subtypes of antigen of the foot-and-mouth disease virus to be stored in Community antigen reserves.(3) Forced by the epidemiological situation and following the advice of the World Reference Laboratory for Foot-and-Mouth Disease, Pirbright, United Kingdom, and the advice of an expert group established to review certain provisions of Directive 85/511/EEC(5), as last amended by the Act of Accession of Austria, Finland and Sweden, the Community has made purchases of subtypes and quantities of foot-and-mouth disease virus antigens.(4) By Commission Decision 93/590/EC of 5 November 1993 for the purchase by the Community of foot-and-mouth disease antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines(6), as last amended by Decision 2000/112/EC(7), arrangements were made for purchase of A5, A22 and O1 foot-and-mouth disease virus antigens.(5) By Commission Decision 97/348/EC of 23 May 1997 for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease(8), as last amended by Decision 2000/112/EC, arrangements were made for the purchase of A22-Iraq, C1 and ASIA1 foot-and-mouth disease virus antigens.(6) By Commission Decision 2000/77/EC of 17 December 1999 for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease(9), arrangements were made for purchase of certain quantities of A Iran 96, A Iran 99, A Malaysia 97, SAT 1, SAT 2 (East African and Southern African strains) and SAT 3 foot-and-mouth disease virus antigen.(7) By Commission Decision 2000/569/EC of 8 September 2000 for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against foot-and-mouth disease(10), arrangements were made for purchase of additional quantities of A22-Iraq, O1-Manisa, ASIA 1-Shamir, A Malaysia 97, SAT 1, SAT 2 (East African and Southern African strains) and SAT 3 foot-and-mouth disease virus antigen.(8) It appears necessary to align Annex I to Decision 91/666/EEC to the purchases made by the Community in the light of the epidemiological development.(9) It appears also appropriate to update the Annex to Decision 2000/112/EC detailing the distribution between antigen banks of antigen reserves established within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines and amending Decisions 93/590/EC and 97/348/EC.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex I to Decision 91/666/EEC is replaced by Annex I to this Decision.Article 2The Annex to Decision 2000/112/EC is replaced by Annex II to this Decision.Article 3This Decision is addressed to the Member States.Done at Brussels, 22 February 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 368, 31.12.1991, p. 21.(2) OJ L 301, 24.11.1999, p. 6.(3) OJ L 224, 18.8.1990, p. 19.(4) OJ L 160, 26.6.1999, p. 103.(5) OJ L 315, 26.11.1985, p. 11.(6) OJ L 280, 13.11.1993, p. 33.(7) OJ L 33, 8.2.2000, p. 21.(8) OJ L 148, 6.6.1997, p. 27.(9) OJ L 30, 4.2.2000, p. 35.(10) OJ L 238, 22.9.2000, p. 61.ANNEX I"ANNEX IQuantities and sub-types of antigen to be held in the antigen banksPotent well-tested vaccine strains corresponding to:>TABLE>The above strains shall be kept in quantities sufficient to carry out an emergency vaccination taking into account the estimated risks the different subtypes present to the Community livestock and in any case not less than two million doses of each subtype.Each dose of vaccine reconstituted from the above antigen should have an observed potency of 6 PD50 in cattle, when tested according to the European Pharmacopoeia."ANNEX II"ANNEX>TABLE>"